Citation Nr: 1341524	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with bilateral plantar fasciitis.

3.  Entitlement to an initial rating in excess of 20 percent for cervical strain.

4.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular joint hypertrophy and strain (major).

6.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain (minor).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  Jurisdiction of the appeal was transferred during the course of the appeal to the Atlanta RO due to the Veteran's change of residency and pursuant to his request.   

In March 2012, the Veteran presented testimony relevant to the appeal at a Board hearing held by videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the Board hearing is of record.   

At the Board hearing, the Veteran submitted additional evidence along with a waiver of his right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  Accordingly, the Board will consider the new evidence in the first instance during the course of appellate review.        
   
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to higher initial ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service and he was noted to have hearing loss during service.

2.  A bilateral hearing loss disability as defined by VA regulation is not shown.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  
See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may only be granted, however, for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has bilateral hearing loss due to acoustic trauma caused by in-service noise exposure.  He testified that he served as an aircraft mechanic and was frequently exposed to the loud noise of aircraft engines during service.  He reported that service medical providers first noticed a partial hearing loss and subsequently told him, when he underwent yearly hearing tests, that the hearing loss was gradually worsening.  

After review of the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noise and was noted to have hearing loss during service.  The service records show that he served as an airframe and hydraulic systems maintenance technician for many years of his naval service, and was exposed to the loud noise of aircraft engines during service.  Also, on a May 1994 routine service examination, he was noted to have mild low frequency hearing loss bilaterally and, in November 1998, was noted to have occupational-related hearing loss. 

Nonetheless, the Board finds that the weight of the competent evidence is against finding that the Veteran has a current bilateral hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385.  Specifically, when he underwent an audiological examination in September 2007 (i.e., prior to service retirement), pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
10
10
10
15
15

Speech recognition scores with the Maryland CNC Test were 100 percent bilaterally.  The examiner noted that there was no hearing loss present on the left or right, and the examination revealed no hearing problems.  There is no indication that the audiometric results reported in the September 2007 audiological examination report are unreliable or otherwise inadequate.  Thus, the above evidence does not show a current bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  

The Board also notes that, despite the notations of hearing loss included in the service treatment records, service audiometric data consistently show the Veteran's hearing acuity within normal limits for VA compensation purposes, which is consistent with the September 2007 examination findings.  He was not shown to have a bilateral hearing loss disability as defined by VA regulatory criteria at 38 C.F.R. § 3.385 at any time during service.  

Although the Board recognizes that service connection for hearing loss may be granted when a Veteran's hearing loss first met VA's definition of disability after service, he is not shown to have met the VA definition of a hearing loss disability since service retirement.  The post-service treatment records provided by the Veteran in connection with the appeal include only his self-report, during a review of systems, that he has hearing loss.  The treatment records do not show that he has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Veteran, as a layperson, is competent to report any observable manifestations of the claimed hearing loss; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes.  Rather, a competent diagnosis of a current hearing loss disability as defined by 38 C.F.R. § 3.385 is based on objective audiometric testing and speech recognition ability.  In this case, the objective audiometric findings do not show that he has a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 and outweigh his unsupported lay assertion that he has a current bilateral hearing loss disability for VA compensation purposes.       

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the overall evidence of record does not show that the Veteran currently has a bilateral hearing loss disability as defined by VA regulation; therefore, that holding is of no advantage. Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

The Board has considered whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2012 hearing, he reported that he currently worked as an aircraft mechanic.  He has not alleged and the evidence does not show that he is unable to obtain or maintain substantially gainful employment due to the service-connected disabilities.  For these reasons, the Board finds that the issue of TDIU is not raised.   

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, the duty to notify was satisfied by way of an undated letter provided to the Veteran prior to service retirement and as part of his participation in the Benefits Delivery at Discharge (BDD) program.  The letter adequately addressed the notice elements and was provided prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In June 2007, he acknowledged receipt of notice about the information and evidence needed to substantiate the service connection claim, and stated that he had no other evidence or information to submit in support of the claim.  

Although the notice letter did not explain how VA determines the disability rating and effective date once service connection has been awarded, the error is not prejudicial because the Veteran's claim is being denied for the reasons explained; therefore, no disability rating or effective date will be assigned.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding the duty to assist, the record contains all available evidence pertinent to the claim decided herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim, and the record contains sufficient evidence to make a decision on the claim.  His complete service treatment records, and post-service treatment records identified as relevant to the claim, are associated with the record.  

Further, the Veteran testified as a hearing before the Board where the undersigned VLJ identified the issues on appeal and posed several questions during the course of the hearing in order to ascertain the onset of symptoms, diagnosis, and past and current treatment for the claimed disabilities.  When he was asked whether he had a hearing loss disability for VA purposes, the representative stated that hearing loss had not yet been identified.  He also reported that he did not receive care for any physical disabilities through VA, and had submitted private treatment records relevant to the appeal.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were fulfilled.  

In addition, in September 2007, the Veteran was provided an examination in connection with the claim.  The examiner interviewed the Veteran and considered the reported history of noise exposure and hearing loss symptomatology during service.  The examiner also considered the audiometric findings and speech recognition scores and, thereafter, provided a medical opinion that there was no hearing loss demonstrated on examination.  

The medical examiner had sufficient facts and data on which to base a medical opinion, and the medical opinion was supported by adequate rationale.  There is neither allegation nor indication that the Veteran's claimed hearing loss has worsened since the examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (mere passage of time is not basis for requiring new examination).

For these reasons, the Board finds that the medical examination provided and medical opinion obtained are adequate, and no further medical examination or medical opinion is needed.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained for the claim decided herein.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

At the hearing, the Veteran testified that the pain associated with the claimed service-connected disabilities was increasing, which suggests that the disabilities may have worsened since the September 2007.  On the day of the hearing, he submitted private treatment records showing treatment for the claimed disabilities; however, the Board finds that they are inadequate for rating purposes.  

Also, at the hearing, the Veteran indicated that he began receiving private medical care for the disabilities within months of service retirement; however, the earliest post-service treatment records included in the record are dated in January 2009, which is more than a year after service retirement.  

In consideration of the foregoing, the Board finds that a remand to secure any outstanding private treatment records pertinent to the initial rating claims, and to provide the Veteran a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the claimed disabilities is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for medical records from Tricare pertaining to the Veteran's bilateral foot disability, cervical spine disability, lumbar spine disability, and bilateral shoulder disabilities dated from October 2007 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  Any documents received by VA should be associated with the record. 

Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an examination(s) to assess the current nature and severity of his bilateral foot, cervical spine, lumbar spine, and right and left shoulder disabilities, to include any associated neurological impairment that may be present.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  

a.  Based on review of the appropriate records and any necessary testing, the examiner should identify what symptoms the Veteran has manifested since September 2007 that are attributable to each of the service-connected disabilities, to include range-of-motion findings and any associated neurological impairment that may be present. 

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

c.  For the bilateral foot disability, the examiner should comment on whether the Veteran demonstrates marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and whether symptoms are not improved by orthopedic shoes or appliances.   

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  

An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


